

116 S1614 IS: To amend the Clean Air Act to modify the definition of “renewable biomass” under the renewable fuel program. 
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1614IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. Wyden (for himself, Mr. Risch, Mr. King, Mr. Crapo, Mr. Merkley, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to modify the definition of renewable biomass under the renewable fuel program. 1.Definition of renewable biomass under renewable fuel programSection 211(o)(1)(I) of the Clean Air Act (42 U.S.C. 7545(o)(1)(I)) is amended—(1)by redesignating clauses (iii) through (vii) as clauses (v) through (ix), respectively; and(2)by striking clause (ii) and inserting the following:(ii)Trees and tree residue from non-Federal land, including land belonging to an Indian tribe or an Indian individual that is held in trust by the United States or subject to a restriction against alienation imposed by the United States.(iii)Any secondary, residual materials generated from forest products manufacturing, including, but not limited to, sawdust, wood chips, shavings, bark, san­der­dust, and trimmings, regardless of whether the source of primary materials is derived from Federal or non-Federal land.(iv)Biomass materials obtained from Federal land that—(I)are not harvested from old growth stands, unless the old growth stand is part of a science-based ecological restoration project authorized by the Secretary of Agriculture or the Secretary of the Interior, as applicable, that meets applicable protection and old growth enhancement objectives, as determined by the applicable Secretary;(II)are slash, precommercial thinnings, or derived from ecological restoration activities;(III)are harvested in a manner consistent with applicable Federal laws (including regulations) and land management plans; and(IV)are derived within—(aa)the wildland-urban interface (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)) from acreage included within a community wildfire protection plan (as so defined);(bb)a priority area on Federal land, as identified by the Secretary of Agriculture or the Secretary of the Interior, as applicable, in need of—(AA)ecological restoration;(BB)an authorized hazardous fuels reduction project under section 102 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512); or(CC)a project carried out under section 602(d) of that Act (16 U.S.C. 6591a(d)); or(cc)an area identified as a priority area for wildfire threat in a State-wide assessment and State-wide strategy developed in accordance with section 2A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101a)..